            Case 1:16-cr-00194-AT Document 115 Filed 04/02/20 Page 1 of 5




                                                                  April 2, 2020


                                                                                                                 VIA ECF
Hon. Analisa Torres
United States District Court
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                 Re:      United States v. Morris Zukerman (16 Cr. 194)

Dear Judge Torres:

                 The government’s response to our motion for compassionate release shows little

appreciation of the gravity of the COVID-19 pandemic and little compassion. These points bear

emphasis in reply:

                 1.       Much of the government’s response is devoted to the proposition that the

exhaustion provision of 18 U.S.C. §3582(c) is mandatory. Letter at 3-4. This Court has already

considered that proposition and rejected it. See United States v. Perez, 17 Cr. 513 (AT)(Dkt.

98)(Apr. 1, 2019), quoting Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992)(“[i]f the delay

attending exhaustion would subject claimants to deteriorating health, then waiver may be

appropriate”). The government seeks to distinguish Perez on the ground that his sentence was

scheduled to end “within days” (actually within a few weeks). Letter at 4. But that misses the

point. If the exhaustion requirement of §3582(c) is not mandatory, then the question is whether

Mr. Zukerman comes within an exception to the rule -- whether requiring him to pursue his




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
           Case 1:16-cr-00194-AT Document 115 Filed 04/02/20 Page 2 of 5




April 2, 2020
Page 2


administrative remedy could prove futile because of the potentially catastrophic health

consequences and thus subjects him to undue prejudice. Id.1

                2.       The government writes that Mr. Zukerman has “not presented a fully

developed record” of his health condition and, in any event “the health issues [he has identified]

were present, fully known, and considered by the Court when he was sentenced in May 2017.”

Letter at 3-4. Neither point is telling. Mr. Zukerman is 75 years old and suffers from diabetes,

hypertension and obesity. His doctor has confirmed that history and opined that Mr. Zukerman is

in the “highest risk category for complications and death from the disease if infected.” That

opinion is hard to dispute. See Basank v. Decker, 2002 WL 1481503 (S.D.N.Y.)(“[t]he Court

takes judicial notice that, for people of advanced age, with underlying health problems, COVID-

19 causes severe medical conditions and has increased lethality”).                  And the fact that Mr.

Zukerman’s health issues were known to the Court at sentencing proves nothing. What was not

known was that in 2020 a deadly virus would present itself such that those in prison with certain

preexisting conditions would be at high risk of serious health consequences or even death. Past is

often prologue, but the fact that the Court sentenced Mr. Zukerman to 70 months in 2017 does not

mean that he should be confined in prison in 2020 when the world is so different.

                3.       The government writes that BOP is “meaningfully address[ing] the risks

posed by COVID-19” and “tak[ing] seriously the threat the pandemic poses to current inmates.”



1
      To our knowledge, BOP has not established an expedited process to consider the
compassionate release requests of at-risk inmates related to the pandemic.


AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
           Case 1:16-cr-00194-AT Document 115 Filed 04/02/20 Page 3 of 5




April 2, 2020
Page 3


Letter at 4. We have no doubt that BOP is trying to mitigate the spread of COVID-19, but the

claim that the problem is under control rings hollow. The truth is that in institutions like Otisville

controlling the spread of COVID-19 is a mission impossible. Social distancing cannot be

practiced. Inmates live in close quarters, share one large bathroom with only a handful of stalls

and showers, and eat elbow-to-elbow at three-foot wide tables in the dining hall.2 That is a recipe

for rampant infection. None of us would allow an elderly and vulnerable loved one to live in such

quarters if an alternative existed. See United States v. Rodriguez, 03-Cr.-271-AB-1 (E.D. Pa. Apr.

1, 2020), ECF No. 135, at 16 (“prisons are ill-equipped to prevent the spread of COVID-19; the

crowded conditions, in both sleeping areas and social areas, and the shared objects (bathrooms,

sinks, etc.) . . . facilitate transmission”).3




2
       On March 31, 2020, BOP directed that inmates in all institutions be confined to their cells
for 14 days “to decrease the spread of the virus.” Bureau of Prisons COVID-19 Action
Plan: Phase Five, Mar. 31, 2020, https://www.bop.gov/resources/news/20200331_covid19_action
_plan_5.jsp. But Otisville does not have cells. Instead, inmates have been “quarantined” to their
dormitories and common areas. In other words, their living conditions remain very much the same.
3
       BOP’s containment measures have already proved inadequate and its counting of infected
cases suspect. At FCI Oakdale in Louisiana, for example, the BOP listed eight COVID-19 cases
as of March 29 and the Washington Post reported 31. Rodriguez, 03-Cr.-271-AB-1 (E.D. Pa. Apr.
1, 2020), ECF No. 135, at 17. BOP has now stopped testing for the virus at the facility because
the outbreak is so widespread. Fifteen Oakdale inmates have been hospitalized and three have
now died. See Westwood, Rosemary, “Third Federal Inmate Dies from COVID-19,” NPR, Apr.
1, 2020. The numbers in other facilities are growing exponentially. According to the BOP website,
on March 29 there were 27 coronavirus cases within its facilities; only three days later that number
has grown to 94.




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
           Case 1:16-cr-00194-AT Document 115 Filed 04/02/20 Page 4 of 5




April 2, 2020
Page 4


                4.       As a backstop, the government argues that Mr. Zukerman “is not an

appropriate candidate for release in light of the seriousness and duration of his criminal conduct.”

Letter at 4-5. As we said in our initial submission, Mr. Zukerman’s criminal conduct was plainly

serious. But he has served just short of 3 years in prison and paid $37.5 million in restitution and

$10 million in fines. He has not gone unpunished. Moreover, several times in its submission, the

government writes that Mr. Zukerman has completed “only approximately half of the 70-month

term of imprisonment imposed by the Court.” Letter at 4. But that math is flawed. With good

time credit, Mr. Zukerman would have been released from prison to a halfway house and/or home

confinement after 48 months. See 18 U.S.C §3624(b); 18 U.S.C. §3624(c)(1) & (2). Releasing

him now would mean that he would serve nearly 70 percent of his originally-set prison term.4

                                             CONCLUSION

                In 2017, the Court imposed a firm sentence on Mr. Zukerman for serious criminal

conduct. But it did not intend to impose a potential death sentence. If Mr. Zukerman were required

to remain in Otisville throughout the COVID-19 pandemic, it is not hyperbolic to say that could

be the result. If there were any reason to believe that BOP would release Mr. Zukerman on its

own, we would not be pressing this motion. But the government’s response gives little hope. And

if the Warden denies Mr. Zukerman’s application, the notion that he would remain in Otisville

while an appeal process drags on is chilling. We are in the midst of an unprecedented pandemic,



4
        The math is this: (70 x 6/7) - 12 = 48; 33 ÷ 48 = .687. This calculation, of course, does
not take into account the sentence reduction that Mr. Zukerman received under the First Step Act.


AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
             Case 1:16-cr-00194-AT Document 115 Filed 04/02/20 Page 5 of 5




April 2, 2020
Page 5


and Otisville is not a place where a vulnerable defendant who poses no risk to public safety should

have to call home.



                                                           Respectfully submitted,
                                                           /s/ Paul Shechtman

                                                           Paul Shechtman
                                                           Maggie Lynaugh

PS/ML:wr
cc:  AUSA Stan Okula
     AUSA Edward Imperatore




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
#6150102.1
